Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of bevacizamab as the elected additional specie in the reply filed on 08/20/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 4, 10-11, 17-18, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-22 are pending. Claims 3, 4, 10-11, 17-18, and 21-22 are withdrawn. Claims 1, 2, 5-9, 12-16, 19-20 are examined in accordance to the elected species. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications 60/989,566 and 60/975,396 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of 09/22/2008 for claims 1, 2, 5-9, 12-16, and 19-20 because the claims as currently constituted recite bevacizumab, thalidomide and its derivatives, and pharmaceutically acceptable salts or solvates of 3-[(5-(2, 3-dimethoxy-6-methyl 1, 4-benzoquinoyl)]-2-nonyl-2-propenoic acid and a review of the parent applications 60/989,566 and 60/975,396 does not reveal support for the claimed limitations. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2019 & 09/22/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 7-9, 12, 15-16, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Fishel et al. (Molecular Aspects of Medicine 3 May 2007 28: 375-395) in view of Shimizu et al. ( Nature Biotechnology, Vol. 18 August 2000), Grossniklaus et al., Am J Ophthalmol 2004;137:496 –503, 2004 and Kaiser et al., Current Medical Research and Opinion 
Volume 23, 2007 - Issue 3. Fisher et al. and Shimizu et al. are cited in the parent case # 16/044,981.
that E3330 ([(2E)-3-[5-(2, 3 dimethoxy-6-methyl-1, 4-benzoquinolyl)]-2-nonyl-2-propenoic acid]) is a quinone compound with clinical potential as a redox inhibitor of Ape1/Ref-1.  See p. 386-§ 3.3.3. Fishel et al. teaches that Ape1/Ref-1 is a good candidate for molecular targeted therapy. p. 389-§ 7. 
Fishel et al. does not specifically teach E3330 for the treatment of advanced macular degeneration. Additionally Fishel et al. does not teach an effective amount of E3330 
Shimizu et al. teaches NF-κB-dependent transcription was activated by overexpression of Ref-1 in COS1 cells, and the activation was repressed by the addition of E3330 at 50 µM and 100 µM, see p. 880, left column, second paragraph and Fig. 6. 
Grossniklaus et al. teaches angiogenesis and vasculogenesis in the form of choroidal neovascularization (CNV) is an important pathologic mechanism encountered in a variety of chorioretinal diseases, see page 496, left col. 
Kaiser et al. suggests the use of anti-angiogenic agents in combination with verteporfin may have the potential to improve visual outcomes and reduce the number of treatments in eyes with CNV due to AMD, see Abstract. 
prima facie obvious at the time the invention was made given that the level of skill in the art was high, e.g. a physician, to combine the teachings of Fishel and Luo, and treat choroidal neovascularization (aka advanced macular degeneration) with altered angiogenesis with E3330 as the Ape1/Ref-1’s redox inhibitor leading to the inhibition of angiogenesis or with a combination of E3330 and verteporfin to give Applicant’s claimed invention. One would have been motivated by the fact that Ape1/Ref-1 transcription factor activity is inhibited that leads to inhibition of angiogenesis and uncontrolled cell growth as taught by Fisher and because Fisher et al. teaches E3330 is an 1/redox factor-1 (Ape1/Ref-1) redox inhibitor and also because Grossniklaus et al. teaches angiogenesis and vasculogenesis in the form of choroidal neovascularization (CNV) is an important pathologic mechanism encountered in a variety of chorioretinal diseases and lastly because Kaiser et al. suggests the use of anti-angiogenic agents in combination with verteporfin may have the potential to improve visual outcomes and reduce the number of treatments in eyes with CNV due to AMD, see Abstract. one skilled in the art would reasonably expect E3330 as an antiangiogenic inhibitor alone at an effective amount of 50 µM and 100 µM or in combination with verteporfin to be effective to treat advanced macular degeneration with altered angiogenesis with success. 
Accordingly, with respect the cited references alone or in combination does not teach inhibiting vascular growth  and reducing tubulogenesis limitations recited in the preamble, these limitation simply express the intended result of the process step positively recited. Since the method step claimed is obvious over the collective teaching of the cited references, said intended result is necessarily present absent evidenced to the contrary.

s 5-6 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Fishel et al. (Molecular Aspects of Medicine 3 May 2007 28: 375-395) in view of Shimizu et al. ( Nature Biotechnology, Vol. 18 August 2000), Grossniklaus et al., Am J Ophthalmol 2004;137:496 –503,  2004 and Kaiser et al., Current Medical Research and Opinion 
Volume 23, 2007 - Issue 3 as applied to claims 1, 2, 7-9, 12, 15-16, 19-20 in further view of  Emerson et al., Retina. Apr-May 2007;27(4):439-44.
The teachings of Fishel et al., Shimizu et al., Grossniklaus et al., and Kaiser et al. have been discussed in the above 103 rejection.
Fishel et al., Shimizu et al., Grossniklaus et al., and Kaiser et al collectively do not teach bevacizumab.
Emerson et al. teaches the use of Intravitreal bevacizumab (Avastin) treatment of neovascular age-related macular degeneration (advanced macular degeneration), see Abstract. The teaching of the same compound, i.e. bevacizumab as claimed would have the same property claimed, i.e. and an antibody that specifically binds to vascular endothelial growth factor. 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the method disclosed by the collective teachings of Fishel et al., Shimizu et al., Grossniklaus et al., and Kaiser et al. with method set forth by Emerson because each is taught by the prior art to be useful for the same purpose (i.e., treating advanced macular degeneration). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-9, 12-16, 19-20 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-10 of copending Application No. 16/044,981 (reference application) in view of Fishel et al. (Molecular Aspects of Medicine 3 May 2007 28: 375-395) and Grossniklaus et al., Am J Ophthalmol 2004;137:496 –503, 2004.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The copending claims teach a method for inhibiting colon cancer associated with altered angiogenesis, the method comprising administering to a subject in need thereof an effective amount of 3- [(5-(2,3-dimethoxy-6-methyl 1,4-benzoquinoyl)]-2-nonyl-2-propenoic acid, a pharmaceutically acceptable salt or a pharmaceutically acceptable solvate thereof, which selectively inhibits the redox function of Apel/Ref-1, see claim 1. Moreover, the copending claims teach at least one additional therapeutic agent including bevacizumab is administered to the subject, see claim 4 and at least one additional therapeutic agent is administered to the subject, see claims 3-5. The effective amount ranges from about 10-100 µM, see claims 7.

Fishel et al. teaches that the anti-cancer potential of a redox inhibitor of Ape1/Ref-1 is great. Fishel  et al. teaches that through inhibition of Ape1/Ref-1’s redox activity Ape1/Ref-1 transcription factor activity is inhibited that leads to inhibition of angiogenesis and uncontrolled cell growth. See § 3.3, p. 383-385 and Fig. 4. Additionally, Fishel et al. teaches that E3330 ([(2E)-3-[5-(2, 3 dimethoxy-6-methyl-1, 4-benzoquinolyl)]-2-nonyl-2-propenoic acid]) is a quinone compound with clinical potential as a redox inhibitor of Ape1/Ref-1.  See p. 386-§ 3.3.3. Fishel et al. teaches that Ape1/Ref-1 is a good candidate for molecular targeted therapy. p. 389-§ 7. 
Grossniklaus et al. teaches angiogenesis and vasculogenesis in the form of choroidal neovascularization (CNV) is an important pathologic mechanism encountered in a variety of chorioretinal diseases, see page 496, left col. 
It would be obvious to use the method of the copending claims to treat advanced macular degeneration in addition to colon cancer. One would have been motivated by the fact that E3330 having Ape1/Ref-1 inhibitory acitivity which would in turn be expected to have antiangiogenic activity to reduce and inhibit angiogenesis as taught by Fishel et al. and also because Grossniklaus et al. teaches angiogenesis and vasculogenesis in the form of choroidal neovascularization (CNV) is an important pathologic mechanism encountered in a variety of chorioretinal diseases, see page 496, left col. One would reasonably expect the compound of the method reciting the administration of E3330 of the copending claim to successful treat  choroidal neovascularization (aka advanced macular degeneration). 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-9, 12-16, 19-20 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-12 of U.S. Patent No. 9,040,505 in view of Shimizu et al. ( Nature Biotechnology, Vol. 18 August 2000).
The Claims of the U.S. patent teach a  method for inhibiting a physiological disorder associated with altered angiogenesis, the method comprising administering to a subject in need thereof an effective amount of 3-[(5-(2,3-dimethoxy-6-methyl 1,4-benzoquinoyl)]-2-nonyl-2-propenoic acid; a pharmaceutically acceptable salt or a pharmaceutically acceptable solvate thereof which selectively inhibits the redox function of Ape1/Ref-1, wherein the physiological disorder associated with altered angiogenesis is selected from the group consisting of diabetic retinopathy, degenerative maculopathy, retrolental fibroplasias, advanced macular degeneration and retinal angiomatous proliferation, see claim 1 wherein the disorder is advanced macular degeneration, see claim 2, wherein additional therapeutic agent such as bevacizumab is administered, see claims 4-6.
Claims 1-6 of the U.S. patent claim anticipate the instant claims. 
With respect to the limitation from about 10 µM to about 100 µm. Shimizu et al. teaches NF-κB-dependent transcription was activated by overexpression of Ref-1 in COS1 cells, and the activation was repressed by the addition of E3330 at 50 µM and 100 µM, see p. 880, left column, second paragraph and Fig. 6. 
It would be obvius to include the amount taught by Shimizu et al. to the method of the U.S. patent claim to give the instant claims because Shimizu et al. provide the motivation to use said amount. 

Claims 1, 2, 5-9, 12-16, 19-20 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-8 of U.S. Patent No. 10,058,523 in view of Fishel et al. (Molecular Aspects of Medicine 3 May 2007 28: 375-395) and Grossniklaus et al., Am J Ophthalmol 2004;137:496 –503, 2004.Although the claims at issue are not identical, they are not patentably distinct from each other. 
The U.S. patent claims teach a method for inhibiting a cancer selected from the group consisting of ovarian cancer and breast cancer associated with altered angiogenesis, the method comprising administering to a subject in need thereof an effective amount of 3-[(5-(2,3-dimethoxy-6-methyl 1,4-benzoquinoyl)]-2-nonyl-2-propenoic acid, a pharmaceutically acceptable salt or a pharmaceutically acceptable solvate thereof, which selectively inhibits the redox function of Ape1/Ref-1 and is effective to inhibit angiogenesis, and at least one additional therapeutic agent selected from the group consisting of melphalan, gemcitabine, cisplatin, and retinoic acid, see claim 1. The effective amount ranges from about 10-100 µM, see claim 2.
The U.S. patent claims do not each advanced macular degeneration. 
Fishel et al. teaches that the anti-cancer potential of a redox inhibitor of Ape1/Ref-1 is great. Fishel  et al. teaches that through inhibition of Ape1/Ref-1’s redox activity Ape1/Ref-1 transcription factor activity is inhibited that leads to inhibition of angiogenesis and uncontrolled cell growth. See § 3.3, p. 383-385 and Fig. 4. Additionally, Fishel et al. teaches that E3330 ([(2E)-3-[5-(2, 3 dimethoxy-6-methyl-1, 4-benzoquinolyl)]-2-nonyl-2-propenoic acid]) is a quinone compound with clinical potential as a redox inhibitor of Ape1/Ref-1.  See p. 386-§ 3.3.3. Fishel et al. teaches that Ape1/Ref-1 is a good candidate for molecular targeted therapy. p. 389-§ 7. 

It would be obvious to use the method of the U.S. patent claims to treat advanced macular degeneration in addition to colon cancer. One would have been motivated by the fact that E3330 having Ape1/Ref-1 inhibitory acitivity which would in turn be expected to have antiangiogenic activity to reduce and inhibit angiogenesis as taught by Fishel et al. and also because Grossniklaus et al. teaches angiogenesis and vasculogenesis in the form of choroidal neovascularization (CNV) is an important pathologic mechanism encountered in a variety of chorioretinal diseases, see page 496, left col. One would reasonably expect the compound of the method reciting the administration of E3330 of the U.S. patent claims to successful treat  choroidal neovascularization (aka advanced macular degeneration).


Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628